Citation Nr: 0503735	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

The issue of entitlement for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

The veteran has also claimed entitlement to service 
connection for hepatitis C, entitlement to service connection 
for hearing loss and entitlement to service connection for a 
left shoulder injury.  See Written Brief Presentation, dated 
March 1, 2004.  These claims are referred to the RO for 
appropriate action.  


FINDING OF FACT

The appellant had 0 days of active wartime service.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  That is the case here.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.); see also VAOPGCPREC 5-
04.  As such, no further action is required pursuant to the 
VCAA.

II.  Eligibility for VA Benefits

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).  Such benefits have a 
number of requirements, including that a veteran must have 
served in the active military, naval, or air service for 90 
days or more during a period of war.  38 C.F.R. § 3.3(a)(3) 
(2004).  

The veteran's active service began January 13, 1960, and 
ended January 10, 1964.  38 C.F.R. § 3.2(e) and (f) (2004) 
reflect that the Korean conflict ended January 31, 1955, and 
the Vietnam era began August 5, 1964, seven months after the 
veteran separated from service.  Furthermore, the RO 
requested the National Personnel Records Center (NPRC) to 
verify whether the veteran served in Vietnam.  The NPRC 
responded that the record does not show that veteran served 
in Vietnam.

The appellant did not serve 90 days or more during a period 
of war.  As he does not meet this requirement, and this claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

Entitlement to eligibility for a non-service-connected 
pension is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

According to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

Clarification and additional evidentiary development is 
required.  The RO sent a VCAA letter notifying the veteran of 
the evidence he should submit for his PTSD claim.  In a 
statement received in August 2001, the veteran responded by 
identifying several stressors that occurred during service, 
which he believes support the diagnosis of PTSD.  The veteran 
has been diagnosed as having PTSD; however, none of the 
diagnoses of PTSD were related to the veteran's service.  In 
November 2001, the RO sent a letter requesting that the 
veteran provide more specific information concerning his 
alleged stressors.  The veteran did not respond.  In July 
2002, the RO received a letter from the U.S. Armed Services 
Center for Unit Records Research (USASCURR) stating that the 
records they were able to locate are brief and do not 
document the incidents the veteran mentioned and that in 
order to conduct additional research, the veteran must 
provide more specific information.  The RO then issued a 
rating decision denying the claim stating that the evidence 
fails to establish a confirmed inservice stressor.  However, 
the veteran was not afforded an opportunity to clarify the 
stressors with more specificity, as indicated in the letter 
from USASCURR.  

The veteran has reported the following stressful events:  

In the summer of 1961, while serving on Christmas Island in 
the South Pacific, five of the veteran's friends were 
involved in a jeep accident and that he and his best friend, 
M.M.P. ("Red") were the duty photographers at the time of 
the accident and were required to take photographs of the 
scene.  The veteran described the scene stating that all of 
his friends were torn apart and he had to help put their 
bodies in body bags.  He stated that he still dreams about 
the incident and his friends who died.

While serving on Christmas Island, the veteran and Red 
volunteered to fish for fresh fish for his unit.  During one 
fishing excursion, the veteran and Red were wading in the 
water when a shark charged at them.  The veteran threw a 
spear at the shark, which struck its back and the shark swam 
away.

While in Manila, Philippines, during the summer of 1963, the 
veteran was walking with PH3 E.S. and another shipmate when 
they witnessed a bus crash into a jeepney.  All the 
passengers managed to escape, but the driver of the bus was 
burned alive.  The veteran tried to help him, but was unable 
to and watched him die.

In the summer of 1962, the veteran was trapped in a cockpit 
simulator "drunker" underwater and almost drowned.

While stationed in San Diego, in late fall 1962, the veteran 
was held for two hours in a "black box" isolation chamber 
which is 2 feet by 2 feet by 2 feet during survival training.

While stationed in Yokosuka, Japan, in the summer of 1963, 
the veteran was nearly hit by a high-speed train in a tunnel, 
which he was trying to photograph.  He stated that the 
incident affected his hearing.

In the March 2004 Written Brief Presentation, the veteran's 
representative requested that the veteran be given an 
opportunity to provide additional information, in light of 
the response from USASCURR.  Accordingly, the RO should give 
the veteran an opportunity to provide additional details 
regarding these events, as well as an opportunity to submit 
corroborative evidence.  The RO should also attempt to obtain 
the photographs that the veteran allegedly took.  

Although PTSD was diagnosed based on a stressor not related 
to service, adequate development regarding claimed inservice 
stressors was not undertaken, as noted.  Should any of the 
veteran's reported stressors be verified, a VA psychiatric 
examination would prove helpful in this case to determine 
whether a diagnosis of PTSD is supported by a verified 
stressor.

Accordingly, this case is REMANDED for the following actions:

1.  As noted above, the veteran stated 
that he took photographs of the jeep 
accident.  These photographs are not 
associated with the claims folder, and 
should be obtained.

2.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

3.  If the veteran provides additional, 
relevant information or evidence, the RO 
should send what information it has about 
the veteran's active service and reported 
stressors to the U.S. Armed Services 
Center for Research of Unit Records to see 
if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.

4.  Prepare a memorandum describing which 
of the veteran's stressors have been 
verified and established as having 
occurred during military service.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
schedule him for a complete and thorough 
VA examination by a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's memorandum, 
as having occurred during the veteran's 
active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


